Citation Nr: 0304971	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  95-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

A hearing was held in April 2000 at the Board, in Washington, 
D.C., before a Board Member, who has since left the Board.  
Members of the Board are now referred to as Veterans Law 
Judges (VLJs).  Because of the departure of the Board Member 
who had conducted the veteran's April 2000 hearing, the Board 
informed the veteran of his right to have another hearing 
before the Board Member who ultimately decides his appeal.

In a statement dated in February 2003, the veteran advised 
that he wished to have a hearing at the RO before a Member of 
the Board (i.e., a travel Board hearing).  See 38 C.F.R. 
§ 20.704 (2002).  Accordingly, the case is remanded to the RO 
for the following:

The RO should schedule the veteran for a 
BVA travel board hearing and notify him 
of the date, time, and location of the 
hearing.  If, for whatever reason, 
he changes his mind and decides not to 
have another hearing, then this must be 
documented in writing in his claims 
folder (c-file).

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


